DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 requires “an elongate shaft comprising a proximal portion and a distal portion,” and also requires “a wire frame coupled to a distal portion.”  The claim is indefinite because “a distal portion” is being claimed twice.  It is unclear whether applicant is referring to the same distal portion or a different distal portion.  
To overcome this rejection, the examiner recommends amending Claim 19 to recite “a wire frame coupled to the distal portion.”

Claim 26 requires “an elongate shaft comprising a proximal portion and a distal portion,” and also requires “a wire frame coupled to a distal portion.”  The claim is indefinite because “a distal portion” is being claimed twice.  It is unclear whether applicant is referring to the same distal portion or a different distal portion.  
To overcome this rejection, the examiner recommends amending Claim 26 to recite “a wire frame coupled to the distal portion.”

Claims 20-25 and 27-33 are rejected because they depend from Claims 19 and 26, respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lary et al. (US 2002/0010418).
With respect to Claim 19, Lary teaches a catheter 10 (Figures 2-6) comprising:
an elongate shaft 12 comprising a proximal portion (disposed near hub 40, as shown in Figure 2) and distal portion (near distal tip 22, as shown in Figures 5-6); and 
a restrictor 28 comprising a wire frame (a wire mesh; [0050] and Claim 21 of the PGPub) coupled to a distal portion of the elongate shaft and a covering material 49 (an elastomeric membrane [0050]) that at least partially covers the wire frame, wherein the restrictor is configured to move from a retracted configuration to an expanded configuration, wherein in the expanded configuration, the restrictor at least partially occludes flow through a vessel [0049-0051] (the balloon fills the vessel and the elastomeric covering material 49 may be provided with or without pores [0054]).  See Figure 5. 

With respect to Claims 20 and 21, Lary teaches that the wire frame of the restrictor 28 may be comprised of nitinol and comprises braided wires that form wall of the restrictor.  See paragraph [0050], Claim 21 ofc the PGPub, and Figures 2, 4, and 5. 
With respect to Claims 22-24, Lary teaches that the elastomeric covering material is a membrane, said membrane comprising a polymeric material such as polyurethane [0050]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand et al. (US 2006/0064059) in view of Lary et al. (US 2002/0010418).
With respect to Claims 19 and 25, Gelfand teaches a catheter 100 and corresponding method of use for treating heart failure (paragraph [0014]; Figures 1-4).  The catheter comprises an elongate shaft comprising a proximal portion (adjacent coupling device 301) and distal portion (adjacent numerals 306, 106, 307, 107 and 305 In Figure 3), and a restrictor 106 coupled to the distal portion of the elongate, wherein the restrictor is configured to move from a retracted configuration to an expanded configuration, wherein in the expanded configuration, the restrictor at least partially occludes flow through a vessel (paragraphs [0018-0019] and [0048-0051]).
In use, Gelfand teaches a method of using the catheter 100 to treat heart failure [0014], the method comprising advancing the restrictor into a vessel associated with regulating venous blood flow (specifically the IVC or SVC; paragraphs [0012], [0018-0019], [0029], [0034-0035], and [0048-0051]) and deploying the restrictor from the retracted configuration to the expanded configuration to at least partially occlude flow through the vessel (paragraphs [0018-0019] and [0048-0051]), thereby treating heart failure in the patient [0014].
Gelfand teaches the system and method of Claims 19 and 26 substantially as claimed, but does not specifically teach that the restrictor comprises a wire frame and a cover material that at least partially covers the wire frame. 
Lary teaches a venous catheter comprising an elongate shaft 12 comprising a proximal portion (disposed near hub 40, as shown in Figure 2) and distal portion (near distal tip 22, as shown in Figures 5-6) and a restrictor 28.  The restrictor comprises a wire frame (a wire mesh; [0050] and Claim 21 of the PGPub) coupled to a distal portion of the elongate shaft and a covering material 49 (an elastomeric membrane [0050]) that at least partially covers the wire frame.  The restrictor is made of nitinol and covered by an elastomeric membrane, such that it is configured to move from a retracted configuration to an expanded configuration, wherein in the expanded configuration, the restrictor at least partially occludes flow through a vessel [0049-0051] (the balloon fills the vessel and the elastomeric covering material 49 may be provided with or without pores [0054]).  See Figure 5.  Specifically, the restrictor 28 may be selectively expanded by moving outer tube 14 [0049-0051].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Gelfand’s heart treatment catheter and method of use such that the expandable restrictor comprises a nitinol wire frame and elastomeric membrane cover member, as suggested by Lary, in order to provide the restrictor with a well-known, alternate means for expanding the restrictor from a retracted position to an expanded position within the vasculature. 

With respect to Claim 25, Gelfand teaches that the catheter further comprises at least one pressure sensor (306, 307).  See Figure 3 and paragraphs [0018-0019] and [0051]. 

With respect to Claims 27 and 28, Lary further teaches that the wire frame of the restrictor 28 may be comprised of nitinol and comprises braided wires that form wall of the restrictor.  See paragraph [0050], Claim 21 ofc the PGPub, and Figures 2, 4, and 5. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to also include these elements of Lary’s restrictor into Gelfand’s catheter for the reasons set forth above with respect to Claim 26. 
With respect to Claims 29-31, Lary further teaches that the elastomeric covering material is a membrane, said membrane comprising a polymeric material such as polyurethane [0050].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to also include these elements of Lary’s restrictor into Gelfand’s catheter for the reasons set forth above with respect to Claim 26.

With respect to Claim 32, Gelfand teaches that the catheter further comprises at least one pressure sensor (306, 307).  See Figure 3 and paragraphs [0018-0019] and [0051]. 
	With respect to Claim 33, Gelfand teaches that the degree of expansion of the restrictor 106 is based on a pressure measurement received from the at least one pressure sensor.  See Figures 3-4 and paragraphs [0018-0019] and [0048-0051].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-34 of copending Application No. 16/545,428 in view of Lary. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a method for treating heart failure by operating a balloon catheter in the superior vena cava to at least partially occlude flow based on a sensed pressure.  Although Claim 19 of the instant application does not specifically require that the catheter is inserted through a subclavian or jugular vein or that the catheter occludes the SVC while maintaining intravascular pressure, these limitations presented in dependent claims 21 and 24 of the ‘428 application. 
The ’428 application does not specifically require that restrictor comprises a wire frame and a cover material that at least partially covers the wire frame. 
Lary teaches a venous catheter comprising an elongate shaft 12 comprising a proximal portion (disposed near hub 40, as shown in Figure 2) and distal portion (near distal tip 22, as shown in Figures 5-6) and a restrictor 28.  The restrictor comprises a wire frame (a wire mesh; [0050] and Claim 21 of the PGPub) coupled to a distal portion of the elongate shaft and a covering material 49 (an elastomeric membrane [0050]) that at least partially covers the wire frame.  The restrictor is made of nitinol and covered by an elastomeric membrane, such that it is configured to move from a retracted configuration to an expanded configuration, wherein in the expanded configuration, the restrictor at least partially occludes flow through a vessel [0049-0051] (the balloon fills the vessel and the elastomeric covering material 49 may be provided with or without pores [0054]).  See Figure 5.  Specifically, the restrictor 28 may be selectively expanded by moving outer tube 14 [0049-0051].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the heart treatment catheter and method of use of the ‘428 application such that the expandable restrictor comprises a nitinol wire frame and elastomeric membrane cover member, as suggested by Lary, in order to provide the restrictor with a well-known, alternate means for expanding the restrictor from a retracted position to an expanded position within the vasculature. 
This is a provisional nonstatutory double patenting rejection.

Claims 19-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-33 of copending Application No. 16/16/841,522 in view of Lary. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a method for treating heart failure by operating a balloon catheter in the superior vena cava to at least partially occlude flow based on a sensed pressure.  Although Claim 19 of the instant application does not specifically require that the catheter is inserted through a subclavian or jugular vein or that the catheter occludes the SVC while maintaining intravascular pressure, these limitations presented in dependent claims 21 and 24 of the ‘428 application. 
The ‘522 application does not specifically require that restrictor comprises a wire frame and a cover material that at least partially covers the wire frame. 
Lary teaches a venous catheter comprising an elongate shaft 12 comprising a proximal portion (disposed near hub 40, as shown in Figure 2) and distal portion (near distal tip 22, as shown in Figures 5-6) and a restrictor 28.  The restrictor comprises a wire frame (a wire mesh; [0050] and Claim 21 of the PGPub) coupled to a distal portion of the elongate shaft and a covering material 49 (an elastomeric membrane [0050]) that at least partially covers the wire frame.  The restrictor is made of nitinol and covered by an elastomeric membrane, such that it is configured to move from a retracted configuration to an expanded configuration, wherein in the expanded configuration, the restrictor at least partially occludes flow through a vessel [0049-0051] (the balloon fills the vessel and the elastomeric covering material 49 may be provided with or without pores [0054]).  See Figure 5.  Specifically, the restrictor 28 may be selectively expanded by moving outer tube 14 [0049-0051].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the heart treatment catheter and method of use of the ‘522 application such that the expandable restrictor comprises a nitinol wire frame and elastomeric membrane cover member, as suggested by Lary, in order to provide the restrictor with a well-known, alternate means for expanding the restrictor from a retracted position to an expanded position within the vasculature. 
This is a provisional nonstatutory double patenting rejection.

Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,639,460 in view of Lary. Although the claims at issue are not identical, they are not patentably distinct from each other because claim sets require treating heart failure by advancing a catheter having one or more restrictions into the superior vena cava and controlling the restrictors based on a measured intravascular pressure.
The ‘460 claims do not specifically require that restrictor comprises a wire frame and a cover material that at least partially covers the wire frame. 
Lary teaches a venous catheter comprising an elongate shaft 12 comprising a proximal portion (disposed near hub 40, as shown in Figure 2) and distal portion (near distal tip 22, as shown in Figures 5-6) and a restrictor 28.  The restrictor comprises a wire frame (a wire mesh; [0050] and Claim 21 of the PGPub) coupled to a distal portion of the elongate shaft and a covering material 49 (an elastomeric membrane [0050]) that at least partially covers the wire frame.  The restrictor is made of nitinol and covered by an elastomeric membrane, such that it is configured to move from a retracted configuration to an expanded configuration, wherein in the expanded configuration, the restrictor at least partially occludes flow through a vessel [0049-0051] (the balloon fills the vessel and the elastomeric covering material 49 may be provided with or without pores [0054]).  See Figure 5.  Specifically, the restrictor 28 may be selectively expanded by moving outer tube 14 [0049-0051].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the heart treatment catheter and method of use of the ‘460 claims such that the expandable restrictor comprises a nitinol wire frame and elastomeric membrane cover member, as suggested by Lary, in order to provide the restrictor with a well-known, alternate means for expanding the restrictor from a retracted position to an expanded position within the vasculature. 

Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,653,871 in view of Lary. Although the claims at issue are not identical, they are not patentably distinct from each other because claim sets require treating heart failure by advancing a catheter having one or more restrictions into the superior vena cava and controlling the restrictors based on a measured intravascular pressure.
The ‘871 claims do not specifically require that restrictor comprises a wire frame and a cover material that at least partially covers the wire frame. 
Lary teaches a venous catheter comprising an elongate shaft 12 comprising a proximal portion (disposed near hub 40, as shown in Figure 2) and distal portion (near distal tip 22, as shown in Figures 5-6) and a restrictor 28.  The restrictor comprises a wire frame (a wire mesh; [0050] and Claim 21 of the PGPub) coupled to a distal portion of the elongate shaft and a covering material 49 (an elastomeric membrane [0050]) that at least partially covers the wire frame.  The restrictor is made of nitinol and covered by an elastomeric membrane, such that it is configured to move from a retracted configuration to an expanded configuration, wherein in the expanded configuration, the restrictor at least partially occludes flow through a vessel [0049-0051] (the balloon fills the vessel and the elastomeric covering material 49 may be provided with or without pores [0054]).  See Figure 5.  Specifically, the restrictor 28 may be selectively expanded by moving outer tube 14 [0049-0051].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the heart treatment catheter and method of use of the ‘871 claims such that the expandable restrictor comprises a nitinol wire frame and elastomeric membrane cover member, as suggested by Lary, in order to provide the restrictor with a well-known, alternate means for expanding the restrictor from a retracted position to an expanded position within the vasculature. 

Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,926,069 in view of Lary. Although the claims at issue are not identical, they are not patentably distinct from each other because claim sets require treating heart failure by advancing a catheter having one or more restrictions into the superior vena cava and controlling the restrictors based on a measured intravascular pressure.
The ‘069 claims do not specifically require that restrictor comprises a wire frame and a cover material that at least partially covers the wire frame. 
Lary teaches a venous catheter comprising an elongate shaft 12 comprising a proximal portion (disposed near hub 40, as shown in Figure 2) and distal portion (near distal tip 22, as shown in Figures 5-6) and a restrictor 28.  The restrictor comprises a wire frame (a wire mesh; [0050] and Claim 21 of the PGPub) coupled to a distal portion of the elongate shaft and a covering material 49 (an elastomeric membrane [0050]) that at least partially covers the wire frame.  The restrictor is made of nitinol and covered by an elastomeric membrane, such that it is configured to move from a retracted configuration to an expanded configuration, wherein in the expanded configuration, the restrictor at least partially occludes flow through a vessel [0049-0051] (the balloon fills the vessel and the elastomeric covering material 49 may be provided with or without pores [0054]).  See Figure 5.  Specifically, the restrictor 28 may be selectively expanded by moving outer tube 14 [0049-0051].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the heart treatment catheter and method of use of the ’069 claims such that the expandable restrictor comprises a nitinol wire frame and elastomeric membrane cover member, as suggested by Lary, in order to provide the restrictor with a well-known, alternate means for expanding the restrictor from a retracted position to an expanded position within the vasculature. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaiser (US 9,878,080) teaches a catheter apparatus for treating heart failure, the catheter apparatus comprising an inflatable balloon configured for insertion into the SVC or IVC. 
Gerber (US 2008/0103573) teaches a catheter having a restrictor made of a nitinol wire frame. 
Pranevicius (US 2010/0318114) teaches a catheter having an inflatable balloon and a plurality of pressure sensors. 
Kaiser (US 9,878,080) teaches a catheter for treating heart failure, the catheter comprising an inflatable balloon and a pressure sensor. 
Lee (US 2009/0131785) teaches a variable occlusion balloon catheter for treating heart failure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781